UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of September, 2010 VUANCE LTD. (Translation of registrant’s name into English) Sagid House “Hasharon Industrial Park” P.O. Box 5039 Qadima 60920, ISRAEL (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-F¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):¨ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes¨Nox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- First Quarter 2010 Results Vuance Ltd. (the “Company”), a leading provider of Radio Frequency Verification Solutions, including active radio frequency identification equipment (“Active RFID”), completed its unaudited financial statements for the first quarter period ending March 31, 2010. As reported in the Company’s Annual Report on Form 20-F, filed with the Securities and Exchange Commission on July 23, 2010, during the quarter ended March 31, 2010, the Company and its wholly-owned subsidiary, Vuance, Inc., completed the sale of certain assets and liabilities related to the Company’s electronic access control market and Government Services Division, which included its Critical Situation Management System and Credentialing suites.Following the divestiture, the Company has focused its sales and marketing efforts on its core competencies, which include Active RFID technology and its PureRFid Suite, and on servicing existing projects, such as the agreement with a European country to provide an end-to-end system for a national multi-ID issuing and control system. First Quarter 2010 Selected Unaudited Financial Results Revenues from continuing operations for the quarter ended March 31, 2010 decreased 56% to $1.3 million from $2.9 million in the first quarter of 2009.The decrease was largely driven by a decrease in revenues from the European International Airport Project, which were fully recognized through December 31, 2009. Gross profit from continuing operations decreased 43% to $0.9 million for the first quarter compared to $1.6 million for the prior-year first quarter.Gross profit margin for the quarter was 71% compared to 55% in the first quarter of 2009.The increase in gross profit margins was due to a shift in the Company’s mix of revenues. Total operating expenses from continuing operations for the quarter decreased 29% to $1.4 million, compared to $2.0 million for the first quarter of 2009.The Company reported a loss from continuing operations for the quarter of $519,000, compared to a $401,000 loss from continuing operations for the prior-year first quarter.The net loss from continuing operations for the quarter was $679,000, or $0.12 per basic and diluted share (based on 5.7 million weighted average shares), compared to a net loss from continuing operations of $508,000, or $0.10 per basic and diluted share (based on 5.3 million shares), for the first quarter of 2009. The Company's financial results have been prepared on a going concern basis, which presumes the realization of assets and the settlement of liabilities in the normal course of operations.The application of the going concern basis is dependent upon the Company having sufficient available cash resources and achieving profitable operations to generate sufficient cash flows to fund continued operations.Should the Company fail to generate sufficient cash flows from operations, it will require additional financing to remain a going concern.The reported financial results are in accordance with generally accepted accounting principles, or GAAP. VUANCE LTD. CONSOLIDATED BALANCE SHEET AT MARCH 31, 2010 Mar-31 Dec-31 Unaudited Audited U.S. dollars in thousands ASSETS CURRENT ASSETS: Cash and cash equivalents Restricted cash deposits Trade receivables, net Other accounts receivable and prepaid expenses Inventories, net 82 Assets attributed to discontinued operations - - Total current assets SEVERANCE PAY FUND PROPERTY AND EQUIPMENT, NET OTHER ASSETS: Goodwill - - Intangible assets and deferred charges, net - 6 Total other assets - 6 Total assets VUANCE LTD. CONSOLIDATED BALANCE SHEET AT MARCH 31, 2010 Mar-31 Dec-31 Unaudited Audited U.S. dollars in thousands LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES: Short-term bank credit 70 - Trade payables Employees and payroll accruals Accrued expenses and other liabilities Convertible bonds Liabilities attributed to discontinued operations - - Total current liabilities LONG-TERM LIABILITIES: Convertible bonds - Long-term loan and others Accrued severance pay Total long-term liabilities SHAREHOLDERS' EQUITY (DEFICIT): Ordinary shares 89 85 89 Additional paid-in capital Accumulated deficit ) ) ) Total shareholders' equity (deficit) Total liabilities and shareholders' equity (deficit) VUANCE LTD. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE-MONTH PERIOD ENDED MARCH 31, 2010 3 months ended year ended Mar-31 Dec-31 Unaudited Audited U.S. dollars in thousands, except share data REVENUES COST OF REVENUES GROSS PROFIT OPERATING EXPENSES: Research and development Selling and marketing General and administrative Total operating expenses OPERATING LOSS ) ) ) FINANCIAL EXPENSES, NET ) ) ) LOSS BEFORE TAXES ON INCOME ) ) ) TAXES ON INCOME ) (6 ) ) NET LOSS FROM CONTINUING OPERATIONS ) ) ) LOSS FROM DISCONTINUED OPERATIONS ) ) ) NET LOSS FOR THE PERIOD ) ) ) LOSS PER SHARE BASIC AND DILUTED: Loss from continuing operations ) ) ) Loss from discontinued operations ) ) ) Net loss per share ) ) ) Weighted average number of ordinary shares used in computing basic and diluted loss per share Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Vuance Ltd. (formerly, SuperCom Ltd.) By: /s/ Ron Peer Name: Ron Peer Title: Chief Executive Officer Date: September 30, 2010­­­­
